Citation Nr: 0533019	
Decision Date: 12/06/05    Archive Date: 12/21/05

DOCKET NO.  95-05 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba, Counsel



INTRODUCTION

The veteran served on active duty from August 1965 to 
September 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1994 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied the veteran's claim of 
entitlement to service connection for PTSD.

In January 1995, the veteran testified at a personal hearing 
at the RO.  A copy of the hearing transcript issued following 
the hearing is of record.   

The Board remanded this matter to the RO in January 1997 and 
in October 2001. 


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran did not engage in combat with the enemy 
during service.

3.  The veteran's description of the traumatic events he 
purportedly experienced during service are not credible, and 
are not supported by any corroborating evidence.  

4.  A clear or substantiated diagnosis of PTSD based upon a 
verified in-service stressor has not be established. 




CONCLUSION OF LAW

PTSD was not incurred in or aggravated during active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed on appeal.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
service connection, including specific information relating 
to the VCAA, via a December 2003 RO letter, the June 1994 
rating decision, the August 1994 statement of the case (SOC), 
the January 1997 and October 2001 Board remands, and the 
April 2001 and April 2005 supplemental statements of the case 
(SSOCs).  Thus, no further notices are required.  See 
Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the veteran's claim or might be pertinent to 
the bases of the claim, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  By the December 2003 RO letter, the June 1994 rating 
decision, the August 1994 SOC, the January 1997 and October 
2001 Board remands, and the April 2001 and April 2005 SSOCs, 
VA satisfied the fourth element of the notice requirements.  
Therefore, to decide the appeal regarding the veteran's claim 
discussed herein would not be prejudicial error to the 
claimant.  See VAOPGCPREC 7-2004.

The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided (in June 1994), and 
the appellate process was initiated prior to the VCAA 
enactment.  The Court acknowledged in Pelegrini that where, 
as here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, including in the December 2003 RO 
letter and the April 2005 SSOC, the appellant has not been 
prejudiced thereby.  The content of the notices provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Relevant Law and Regulations

The Board notes that subsequent to initiation of the 
veteran's appeal, the regulation pertaining to service 
connection for PTSD, 38 C.F.R. § 3.304(f), was revised.  
Prior to the initial promulgation of 38 C.F.R. § 3.304(f) in 
1993, entitlement to service connection for PTSD was 
determined by applying the provisions of the Veterans' 
Benefits Administration Manual M21-1 (hereafter Manual M21-
1), which required essentially the same elements as those 
included in the 1993 version of 38 C.F.R. § 3.304(f).  See 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997), citing Manual 
M21-1, Subchapter XII,  50.45 (Jan. 25, 1989).  

The Manual M21-1 provisions relied upon the Diagnostic and 
Statistical Manual of Mental Disorders, Third Edition, 
Revised (DSM-III-R), which defined and required specific 
symptomatology and stressors in diagnosing PTSD.  Effective 
in November 1996, VA adopted the diagnostic criteria in the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV) for evaluating mental disorders.  38 C.F.R. 
§ 4.130 (2003).  Pursuant to 38 C.F.R. § 3.304(f) as it was 
initially promulgated in 1993, service connection for PTSD 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  The 
regulation made no reference to any criteria, in terms of the 
sufficiency of the symptomatology or stressor, to be applied 
in determining if the veteran had PTSD.

In determining whether the occurrence of the claimed in-
service stressor was supported by credible evidence, if the 
claimed in-service stressor was related to combat, service 
department evidence that the veteran served in combat was 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the in-service stressor.  38 C.F.R. 
§ 3.304(f) (1993).  If the veteran did not serve in combat, 
the record had to contain corroborative evidence that the in-
service stressor occurred.  See Zarycki v. Brown, 6 Vet. App. 
91 (1993).  That evidence is not limited to service 
department records, but may include other evidence of the in-
service stressor.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994), recon. denied, (U.S. Vet. App. March 30, 1994), 
appeal dismissed (Fed. Cir. May 6, 1994).

The Court has held that the DSM-III-R diagnostic criteria, 
and by deduction the DSM-IV criteria, cannot be read in a 
manner that imposes requirements over and above those 
included in 38 C.F.R. § 3.304(f).  Therefore, a "clear 
diagnosis" of PTSD by a mental health professional, 
regardless of whether the diagnosis is based on DSM-III-R or 
DSM-IV, must be presumed to concur with the applicable 
diagnostic criteria for that disorder in terms of the 
adequacy of the symptomatology and the stressor.  If the 
Board finds that the diagnosis does not comply with the 
applicable diagnostic criteria pertaining to the adequacy of 
the symptomatology or the severity of the stressor, remand of 
the case for clarification of the diagnosis or additional 
examination is required.  Cohen, 10 Vet. App. at 140.

The regulation was revised in 1999 in order to bring it into 
conformance with the Court's holding in Cohen.  Direct 
Service Connection (Post Traumatic Stress Disorder), 64 Fed. 
Reg. 32,807 (June 18, 1999) (codified at 38 C.F.R. § 3.304(f) 
(2003)).  The change in the regulation was effective March 7, 
1997, the date of the Court's decision in Cohen.  According 
to the revised regulation, service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between the current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2003).  If the veteran did not serve in combat, 
or if the claimed stressor is not related to combat, 
corroborative evidence of the claimed stressor is required.  
Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

If the diagnosis of a mental disorder does not conform to the 
DSM-IV, or is not supported by the findings on the 
examination report, the rating agency shall return the report 
to the examiner to substantiate the diagnosis.  38 C.F.R. 
§ 4.125(a) (2005).

The Board notes that the regulation was revised for the 
purpose of bringing the regulation into compliance with the 
Court's holding in Cohen, in which decision the Court 
interpreted the original version of the regulation.  With the 
exception of including consideration of the DSM-IV criteria 
in diagnosing PTSD, the revision to the regulation did not 
result in any substantive changes to the regulations 
pertaining to service connection.  The laws and regulations 
previously in effect, including 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(c), required consideration of the veteran's 
combat status.  The Board finds, therefore, that the revision 
to the regulation has no material bearing on the outcome of 
the veteran's appeal, and that it may consider the original 
or revised regulation without prejudice to the veteran.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2005).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2005).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.


Factual Background 

The veteran's DD Form 241N reveals that he served in the Navy 
and had one year, six months, and 29 days of foreign and/or 
sea service.  The DD Form 241N indicates that his specialty 
was communications technician.  This document, however, does 
not indicate service in Vietnam.  There is no evidence of his 
duties or assignments in Vietnam.  From June 1966 to February 
1968 he was assigned to Naval Communication Station, 
Philippines.  A DD Form 215, however, reflects that the 
veteran was awarded the Vietnam Service Medal and the Vietnam 
Campaign Medal.  

Service records also indicate that the veteran received 
commanding officer's nonjudicial punishment in December 1966, 
April 1967, July 1967, October 1967, and August 1968, for 
offenses including incapacitation for the proper performance 
of duties, drunk on duty, sleeping on watch, and failure to 
obey a lawful order or regulation, i.e. operating a 2-wheel 
vehicle while under the influence of alcohol.  The veteran 
was not recommended for reenlistment due to low evaluation 
marks.  

No psychiatric disorders were diagnosed in service, nor were 
any complaints or manifestations noted.  Of record is an 
injury notification form, dated in April 1966, in which it is 
noted that the veteran sustained abrasions after being pushed 
to the ground by police after a chase.  

Service medical records reflect dental treatment (scaling--
prophylaxis) on September 14, 1966.  Next to this entry, and 
in the same ink and handwriting, is listed the operator, 
R.B., and dental facility, 56th Med Det (KJ) Phu Bai.  The 
next chronological entry in the dental records is dated May 
5, 1967.  However, there is no entry next to this date which 
reflects that any treatment was performed, or a location 
where the entry was made.  

From January to March 1992, the veteran was hospitalized by 
VA for alcohol and drug detoxification.  The discharge 
diagnosis was alcohol and cocaine dependence.  He was again 
hospitalized in August 1992 for detoxification; it was noted 
that he had been noncompliant with medication and a behavior 
problem with the staff, prompting his discharge from the 
program.

In January 1993, during VA hospitalization for alcohol and 
cocaine dependency, possible PTSD as a result of "combat" 
in Vietnam was diagnosed.  It was noted that although the 
veteran was tense and anxious, there were no clear signs or 
symptoms of an anxiety disorder.  

In March 1993, the veteran was hospitalized by VA for several 
months of psychiatric treatment in a PTSD program.  In July 
1993, chronic PTSD secondary to Vietnam trauma was 
diagnosed.  Alcohol dependence in partial remission was also 
diagnosed.  The veteran gave a history of having served in 
Phu Bai for approximately 4 months, beginning in July 1967.  
He claimed that he had seen body bags and the wounded 
immediately upon arrival in Da Nang, experiencing mortar and 
rocket attacks on his first night, being informed prior to a 
"recon" operation that he would be shot if he were in 
danger of falling into enemy hands, due to his "high" 
security clearance, participation in the execution of two 
Vietnamese girls, and raping a young Vietnamese woman.

In January and February 1994, the veteran was again 
hospitalized.  The discharge diagnosis was PTSD, major 
depression and polysubstance abuse, alcohol and cocaine.  He 
reported having difficulty with violence he experienced, 
including the loss of "many" of his buddies, and the fact 
that he had to kill a Vietnamese civilian in self defense.  

At a January 1995 hearing at the RO, the veteran testified 
that he was stationed on destroyers and was in Vietnam on 
three occasions, often in Phu Bai.  He indicated that he was 
in Naval intelligence and that his duties entailed monitoring 
radar stations.  On each occasion, according to him, he spent 
45 to 60 days in Vietnam, twice aboard ship.  He indicated 
that being on the ground was very different from service on 
ships due to such factors as frequent rocket attacks.  He 
spoke of exposure to body bags.  The veteran asserted that he 
had frequent flashbacks to disturbing incidents in Vietnam, 
feelings of isolation, a lack of trust, and other symptoms.  
He stated that he felt guilty about a pilot who had been shot 
down because he had been unable to track him due to a change 
in radio frequencies.  During his hearing, the veteran 
testified that he was uncertain as to dates of incidents.  He 
again claimed that he had a "top secret" clearance.

In February 1997 the RO wrote to the veteran for further 
information to substantiate his claim for PTSD.  He was asked 
to provide as specific information as possible about his duty 
assignments and the events he found to be traumatic.  He was 
asked to describe the events in detail to include the date 
and place where such occurred and the names of persons 
involved.  He was also asked to provide information about 
treatment for psychiatric or emotional problems after his 
discharge from service.  No response was received from the 
veteran.

The veteran was examined by VA in December 1998, at which 
time, his long history of drug and alcohol abuse was noted, 
as was a recent incarceration.  His PTSD-inducing stressors 
were reported to include seeing body bags, frequent mortar 
and rocket attacks, an ambush in which he feared being killed 
by fellow soldiers if he fell into enemy hands, and 
participation in the execution of two young Vietnam girls.  
He claimed that he was on a reconnaissance mission that was 
ambushed and that he was afraid that he would be killed by 
fellow soldiers if he fell into enemy hands.  The examiner 
diagnosed chronic delayed PTSD.

In a September 1999 written statement, the veteran enumerated 
several stressors to include mortar attacks in Phu Bai.  He 
claimed that body bags were opened and shown to him as a 
warning to him if he wasn't careful.  He claimed that a few 
days after his arrival in Vietnam he was made to participate 
in an "initiation" ceremony, where he was told he had to 
have sex with a Vietnamese girl, brought in at gunpoint, and 
that a few days later he shot a young Vietnamese girl.  He 
stated that while he was "stationed" at Phu Bai, they were 
mortared  at night, but that he didn't remember how many 
times or the dates.  He stated that he was told that because 
of his top secret clearance, he would not be allowed to be 
taken alive as a prisoner of war.  He stated that 6 of the 7 
individuals in his PTSD program were receiving 100 percent 
disability for PTSD but he was not, perhaps because he had 
been in the Navy.  

A May 2004 letter from the Naval Historical Center indicated 
that permanently retained records would not serve to verify 
the veteran's claimed temporary duty assignments in Phu Bai.  
It was noted that Command History Reports and Ship Deck Logs 
are the primary and only administrative records maintained by 
the Naval Warfare Division, Naval Historical Center that are 
identified for permanent retention and that these records do 
not normally annotate the arrival or going ashore of 
individuals.  

A February 2005 response to an RO request for information 
from the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) indicated, essentially, that the veteran's 
alleged stressors could not be verified based on information 
available but that documents did verify that Phu Bai came 
under enemy mortar and artillery attack in May 1967.

Pursuant to the Board's remand of October 2001, which set out 
some of the contradictory information presented by the 
veteran relative to his assertions of stressors and service 
in Vietnam, the RO requested that he provide the "who, what, 
where and when" of each stressor, including the date, type 
and location of the events, names of the ships and base camps 
where he was stationed, the names of people involved in the 
events, the number and names of causalities, and the 
designations of the units involved.  He was specifically told 
that such information was "vitally necessary" and that he 
must be as specific as possible so that a search for 
verifying information could be conducted.  No response was 
received.  


Discussion

The veteran's primary contention is that he has PTSD 
resulting from stressful experiences he had in military 
service, specifically while serving in Vietnam.

According to both versions of the relevant regulation, 
evidence of the veteran's having served in combat is 
sufficient to establish that an in-service stressor occurred.  
See 38 C.F.R. § 3.304(f) (1993) and (2005).  The 
determination of whether the veteran engaged in combat is a 
critical part of the adjudication of the PTSD claim.  In 
making the combat determination, the Board must consider all 
the evidence of record.  If the veteran did not serve in 
combat, his statements regarding the occurrence of the 
claimed in-service stressors are not sufficient to support a 
grant of service connection for PTSD.  See Gaines v. West, 11 
Vet. App. 353 (1998).

If the veteran was engaged in combat with the enemy while in 
active service, the Secretary shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in such service satisfactory lay or 
other evidence of service incurrence, if the lay or other 
evidence is consistent with the circumstances, conditions, or 
hardships of such service.  Service incurrence may be found 
even though there is no official records of such incurrence 
in service, and every reasonable doubt shall be resolved in 
favor of the veteran.  Service connection may be rebutted by 
clear and convincing evidence to the contrary.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2005).

The term "engaged in combat with the enemy" means more than 
having served in a theater of combat operations.  In order to 
be considered a combat veteran, the evidence must show that 
he personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  A statement that the veteran participated 
in a particular operation or campaign does not establish that 
the veteran engaged in combat, in that those terms encompass 
both combat and non-combat duties.  VAOPGCPREC 12-99.

At the outset the Board notes that the record contains no 
clear indicia of combat service.  Indeed, the veteran has not 
been awarded a Combat Infantryman Badge, Purple Heart, or 
other awards and decorations that denote combat.  Because the 
veteran is not shown to have served in combat with the enemy, 
he cannot benefit from the combat presumption, and the 
alleged stressors upon which the diagnosis of PTSD is based 
must be independently verified.  38 U.S.C.A. § 1154; 
38 C.F.R. § 3.304.

The veteran has asserted exposure to several stressors such 
as participating in an execution, committing rape, and 
witnessing body bags and injured soldiers.  He has also 
stated that he feared being killed during an ambush.  Each of 
these events purportedly took place during periods when he 
claims he was stationed in Vietnam.  Descriptions of the 
veteran's duties in Vietnam are absent from the record, and 
in fact the amount of time the veteran was actually onshore 
in Vietnam cannot be verified through official channels.  
Clarification of the some of the inconsistencies in the 
record regarding the specific periods he claims to have been 
in Vietnam was attempted by the RO, pursuant to the Board's 
remand request.  No response was received from the veteran.  
To date, the only credible evidence that he was actually in 
Vietnam is a medical notation reflecting dental treatment in 
Phu Bai during September 1966.  The veteran himself did not 
report any alleged stressor occurring during this time frame.  

As none of the foregoing stressors has been verified, they 
cannot support the grant of service connection for PTSD.  
38 C.F.R. §§ 3.303, 3.304.  The Board notes, as an aside, 
that these stressors are unverifiable due to lack of dates 
and other specifics.  As well, it is unlikely that the 
veteran would have reported his presumably criminal acts.

The veteran has listed mortar attacks in Phu Bai as one of 
his PTSD-inducing stressors.  Such mortar attacks were also 
noted by psychiatric examiners in rendering the diagnosis of 
PTSD.  USASCRUR has indicated that Phu Bai did come under 
mortar and artillery attack in May 1967.  This was in 
response to the Board's request based on a misreading of the 
dental records.  As noted above, careful study of the service 
dental records clearly suggests that the treatment in 
question took place at Phu Bai in September 1966.  While 
there is an entry dated May 5, 1967, there is simply no 
indication whether treatment was provided, by whom, and 
where.  The fact that Phu Bai came under mortar and artillery 
attack during May 1967 therefore has no probative value in 
this case, since there is no evidence that the veteran was 
actually there at that time.  Moreover, the Board finds that 
the veteran's allegations with respect to service events and 
chronology are, to say the least, not credible.  Since the 
veteran's claim in 1993, he has offered VA a myriad of 
stories regarding his in-service stressors.  However, none of 
the reported stressors have been verified by the multiple 
authorities which the VA has contacted over time, as 
evidenced by the April 1994 and May 2004 responses from the 
Department of the Navy, and February 2005 response from 
USASCRUR. 

It is the Board's duty to assess the credibility and 
probative value of evidence and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one piece of evidence over another.  See generally Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  In this case, upon a 
review of the evidence, the Board finds that the 
preponderance of the evidence does not support a grant of the 
claim of service connection for PTSD.

Although the Board acknowledges the veteran's belief that his 
currently claimed PTSD is related to service, the veteran is 
not a medical professional competent to render an opinion on 
matters of medical etiology.  Absent a professional medical 
opinion linking the veteran's disability to service, and in 
this case to a verified stressor, service connection cannot 
be granted.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The law is clear that when the evidence is in relative 
equipoise as to the merits of an issue, the benefit of the 
doubt in resolving the issue is to be given to the appellant.  
38 U.S.C.A. § 5107(b).  In this case, it is apparent that the 
preponderance of the evidence does not tend to show that the 
claimed PTSD is related to a verified stressor and to 
service.  Given that the preponderance of the evidence of 
record does not support the veteran's contentions, the Board 
finds that the evidence is not in at least relative 
equipoise, and that the reasonable doubt rule is not for 
application in this case.  The veteran's claim of service 
connection for PTSD must be denied.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 


ORDER

Service connection for PTSD is denied.



	                        
___________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


